My brethren dispose of this case upon the theory, first, that the answers of relator would not show that he had violated the law, and, second, that having taken the witness stand, he must tell everything and can not refuse to testify. The case of Ex parte Park, 37 Tex.Crim. Rep., does not sustain their second position. That case expressly holds that the witness can not be made to testify against himself. Relator was not a volunteer witness in the case. If he had been indicted and was testifying in his own behalf, then he would be required to answer questions, but in this case he was compelled to testify as far as he did in a court of inquiry and refused to continue giving testimony. He had not agreed to testify; was not a voluntary witness, and, therefore, did not waive and could not be held to waive any right attached to him under the Constitution and laws of Texas. If he had made an agreement to testify against others who were engaged in violations of the law with him, or to facts that might incriminate him, then he could testify or not at his option. He could make the agreement and then refuse to be bound by it. The cases are quite numerous, but I cite Neeley v. State, 27 Texas Crim. App., 324; Nicks v. State, 40 Tex.Crim. Rep.; Ex parte Park, 37 Tex.Crim. Rep.; Stevens v. State,42 Tex. Crim. 154. The State, under such circumstances, may hold the indictment against him until he has complied with the agreement and testified. Ex parte Greenhaw, 41 Tex. Crim. 278; Oates v. State, 48 Tex.Crim. Rep.; Ex parte Gibson, 42 Tex.Crim. Rep.; Ex parte Carter, 62 Tex. Crim. 113.
I can not agree with the majority that had relator testified truthfully his answers would not have incriminated him in a violation of some of the liquor laws, and especially what is known as the Allison Act as construed by my brethren in the recent cases of Johnson v. State and Perryman v. State. Of course, I did not agree to those opinions. If, as indicated, relator was carrying the intoxicating liquors found in his possession from Fort Worth to parties in Johnson County, which is a local option territory, for the benefit and use of the consignees or their families, the burden of proof would be on him as held by the majority to show that these consignees were going to use it exclusively for their use or the use of their families. Such is the rule laid down by the majority in Johnson v. State and Perryman v. State, supra. This would be more than a difficult proposition, especially in view of the fact that he was carrying twenty-four gallons of whisky and two hundred and forty-eight bottles of beer. Under that view of it the burden of proof would be shifted from the State to the defendant, and he would have to prove the honesty of the transaction and that the consignees were going to use the intoxicating liquors individually. This would place him, under the facts of this case, beyond the hope of an acquittal under a charge for transporting all this intoxicating liquor and require of him the impossible task of keeping strict guard and watch upon the consignees to see that they only used it for themselves or their families until the entire quantity was consumed. If he failed *Page 283 
to prove that the consignees were going to use it as indicated, then he would be consigned to a felon's cell for the transportation. The presumption of innocence is in favor of the accused or citizen and not the State.
Inasmuch as my brethren have confined themselves to the two questions stated I do not purpose to go further in writing this dissent. They place their proposition on the idea that relator's answers would not show he violated any law. The question of immunity from punishment was not, therefore, discussed, because if he was not guilty there could be no immunity from. punishment; he would not be guilty. As the majority opinion presents the matter I do not care to write further. As the opinion is written I believe it is clearly erroneous, and I therefore dissent.